JONES, Justice,
concurring.
I concur in the result of the majority opinion which holds that the Board of Trustees has no duty to recognize, negotiate or bargain with a union, authorized bargaining agent, or with individual employees. There is no duty imposed by the Legislature on the Board of Trustees to recognize, negotiate or bargain with a group of nonacademic employees.
The authority of the Board of Trustees regarding its public employees is defined in KRS 164.220, KRS 164.225, and KRS 164.-230.
In my view the Board of Trustees of the University of Kentucky has the authority and the duty to meet with representatives of a group of nonacademic employees, to discuss wages, hours, and working condi*622tions for such employees. However, it is under no duty to meet with a union bargaining agent, nor does it have authority to agree to the recognition of a bargaining agent, even if it so desires.
In my opinion, no actual controversy existed so that the Board could seek or obtain a declaration of rights in this matter. See KRS 418.040.
It is not the purpose of the Declaratory Judgment Act to impose on courts the burden of answering abstract and speculative propositions of law simply to satisfy the curiosity or fears of parties about possible controversies that may or may not arise. Since relief by way of declaratory judgment is conditioned on the existence of an actual controversy, it is not incumbent on the courts to decide questions that not only may never arise, but under the facts of this case, could not have arisen.
For the reasons stated, I am of the view that this cause should be remanded to the trial court with directions to dismiss the complaint.